Citation Nr: 0740766	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-31 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to October 5, 2000 for 
the grant of service connection for a psychiatric disability, 
currently claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from December 1970 to October 
1971 and from January 1992 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  An unappealed August 1977 rating decision denied service 
connection for a nervous disorder. 

2.  An application to reopen the claim of service connection 
for PTSD was received on October 5, 2000.    

3.  In a March 2004 rating decision, the RO reopened the 
previously denied claim and granted service connection for 
PTSD, based in part on new and material evidence consisting 
of supplemental service department records.


CONCLUSION OF LAW

The criteria for an effective of August 17, 1977 for the 
award of service connection for PTSD have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The RO provided the veteran with VCAA notice in a May 2001 
letter that advised her of the evidence necessary to reopen 
the claim of entitlement to service connection for PTSD.  The 
veteran's claim for an earlier effective date stems from a 
February 2005 notice of disagreement (NOD) with the March 
2004 rating decision that granted service connection.  The RO 
did not provide the veteran with notice of the information 
and evidence required to establish an earlier effective date.  
However, in light of the favorable decision below, the Board 
finds that any deficiency in the VCAA notice did not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Board also finds that 
the requirements of the duty to assist have been satisfied in 
this case.
   
II.  Analysis of Claim

The veteran seeks an earlier effective date for the grant of 
service connection for PTSD.  The veteran asserts that an 
effective date of August 17, 1977, the date of a previous 
claim for service connection for a nervous disorder, is 
appropriate. 

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for an increase, compensation, dependency and 
indemnity compensation, or pension shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 
38 C.F.R. 
§ 3.157, as in the case, shall be the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(1)(ii) and (r)(2007).

Notwithstanding the foregoing, 38 C.F.R. § 3.156(c) provides 
that "at any time after VA issues a decision on a claim, if 
VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim."  38 C.F.R. § 
3.156(c).

Such "relevant official service department records" 
include, but are not limited to service records that are 
related to a claimed in-service event, injury or disease and 
declassified records that could not have been obtained 
because the records were classified when VA decided the 
claim.  Id.  

The veteran's claim of entitlement to service connection for 
anxiety neurosis was received in August 1977.  The RO denied 
the claim in a February 1978 rating decision.  The RO found 
that service medical records showed that the veteran was 
assaulted.  The RO also determined that a VA examination of 
January 1978 showed that the veteran was not under any 
psychiatric care or medications.  

The service medical records on file at that time included a 
cover sheet of a hospital admission in June 1971, which 
reflected a diagnosis of alleged assault and immature 
hysterical personality; entries of visits to the Emergency 
room in June 1971, and the report of medical history at 
separation. 

The veteran filed a notice of disagreement with the February 
1978 rating decision, but did not appeal that decision to the 
Board.

On October 5, 2000, the veteran sought to reopen the claim 
for service connection for PTSD.  In May 2002, the veteran 
submitted additional service department records from Kenner 
Army Hospital that were not considered in the previous 
adjudication of the claim for service connection for anxiety 
neurosis.  The additional medical records show that the 
veteran was admitted to Kenner Army Hospital in July 1971.  
These records note that the veteran reported that she was the 
victim of an alleged rape approximately one month prior and 
had stress related to the trial.  She was diagnosed with 
schizophrenic reaction, acute; precipitated by alleged rape.  
Personnel records reflect that since July 1971, the veteran 
had had a nervous condition with nightmares and insomnia, 
which required her to be sedated and on quarters.  IT was 
noted that the conduct and efficient ratings prior to this 
time had been excellent/good.  She was recommended for 
discharge due to a "mental condition of which is no fault to 
the [veteran]"

Based primarily on the additional service department records, 
a March 2004 rating decision reopened the veteran's claim for 
service connection for a psychiatric disorder, now claimed as 
PTSD, and granted service connection for PTSD, effective 
October 5, 2000, the date of the veteran's claim to reopen.  

Because the March 2004 rating decision that reopened the 
veteran's claim and granted service connection for PTSD was 
primarily predicated on the information contained in the 
additional service department records, 38 C.F.R. § 
3.156(c)(3) is for application.  As noted, under that 
provision, "an award made based all or in part" on newly-
received service department records, is "the date 
entitlement arose or the date VA received the previously 
denied claim, whichever is later" or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.

In this case, because the date of receipt of the veteran's 
claim was August 17, 1977, more than one year after the 
veteran's separation from her initial period of active duty 
service, she is entitled to an effective date of August 17, 
1977, the date of receipt of the previously decided claim.




ORDER

An effective date of August 17, 1977 for the award of service 
connection for PTSD is granted, subject to the law and 
regulations governing the payment of monetary benefits. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


